437 F.2d 450
UNITED STATES of America, Appellee,v.Charles E. BESHERS, Appellant.
No. 26065.
United States Court of Appeals, Ninth Circuit.
January 8, 1971.

Alvin S. Michaelson, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Darrell W. MacIntyre, Asst. U. S. Atty., for appellee.
Before BARNES, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appeal by Charles E. Beshers from a judgment convicting him of transporting in interstate commerce a forged check. (18 U.S.C. § 2314).


2
Neither of his two contentions has merit: the proposition is settled that securing written exemplars of handwriting from an accused does not constitute a violation of his Fifth Amendment right against self-incrimination. Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178 (1967); likewise, as this and other circuits have consistently held, "causing" the interstate transportation of a forged security (knowing the same to be forged) is a violation of 18 U.S.C. § 2314. Baty v. United States, 275 F.2d 310 (9th Cir. 1960); Amer v. United States, 367 F.2d 803 (8th Cir. 1966); Halfen v. United States, 324 F.2d 52 (10th Cir. 1963); Cf. Pereira v. United States, 347 U.S. 1, 74 S.Ct. 358, 98 L.Ed. 435 (1954).


3
Affirmed.